Case 1:19-cv-05122-BMC Document 58-3 Filed 05/25/21 Page 1 of 12 PageID #: 1029




                                                 EXHIBIT 3
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             2 of
                                                               1 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1030
                                                                                  323




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
  MICHAEL WALKER and NATHANIEL WALKER,
  on behalf of themselves and all other similarly situated,

                                     Plaintiffs,                        MEMORANDUM AND ORDER
                                                                          14 CV 5419 (DRH) (GRB)
                   - against -

  THE INTERFAITH NUTRITION NETWORK, INC.
  and CHRISTIAN AGUILERA, in his individual and
  professional capacities,

                                      Defendants.
  ------------------------------------------------------------------X
  APPEARANCES:

  BORRELLI & ASSOCIATES, P.L.L.C.
  Attorneys for Plaintiffs
  1010 Northern Boulevard, Suite 328
  Great Neck, NY 11021
  By:    Todd Dickerson, Esq.
         Alexander T. Coleman, Esq.
         Michael J. Borrelli, Esq.

  JACKSON LEWIS P.C.
  Attorneys for Defendants
  58 South Service Road, Suite 250
  Melville, NY 11747
  By:    John J. Porta, Esq.
         Noel P. Tripp, Esq.


  HURLEY, Senior District Judge:

          Plaintiffs Michael Walker (“Michael”) and Nathaniel Walker (“Nathaniel”) (collectively,

  “Plaintiffs”) 1 commenced this action against Defendants The Interfaith Nutrition Network, Inc.




          1
          Although Plaintiffs bring this action on behalf of a proposed collective class, to date, no
  motion for class certification has been made.


                                                          1
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             3 of
                                                               2 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1031
                                                                                  324




  (“INN”) and Christian Aguilera (“Aguilera”) 2 (collectively, “Defendants”) asserting claims of

  unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. §§ 206(a) and 207(a), and related New York labor laws.

         Presently before the Court is Defendants’ motion to dismiss the complaint pursuant to

  Federal Rule of Civil Procedure (“Rule”) 12(b)(6). For the foregoing reasons, Defendants’

  motion is granted and the Plaintiffs’ claims are dismissed in their entirety.

                                             BACKGROUND

         INN is a not-for-profit corporation, organized pursuant to 26 U.S.C. § 501(c)(3), that

  operates soup kitchens, emergency shelters, and housing programs. (Amended Complaint

  (“AC”) ¶¶ 9, 19.) INN’s long-term housing program consists of at least twenty-three units, all

  located in New York. (Id. ¶ 20.) Defendants charged their tenants rent to stay in these housing

  units and Plaintiffs allege that they “compet[ed] with other commercial landowners for these

  tenants.” (Id. ¶ 21.) Plaintiffs also alleged that Defendants “routinely made their land and other

  real estate available for sale to the general public and sold this land and other real estate to the

  highest bidder.” (Id. ¶ 21.)

         Aguilera is the director of INN’s Facilities Department, which is mainly responsible for

  performing general maintenance work for INN’s housing program. (Id. ¶¶ 23, 24.) In December

  2007, Defendants hired Michael to perform general maintenance duties for their Facilities

  Department, where he worked under the supervision of Aguilera until INN transferred Michael

  to its Development Department in late 2013. (Id. ¶¶ 29, 35, 36.) In July 2007, Defendants hired

  Nathaniel to perform general maintenance duties for their Facilities Department, where he

  worked under the supervision of Aguilera at least until Plaintiffs filed this action. (Id. ¶¶ 38, 44.)



         2
             Plaintiffs bring this action against Aguilera in his individual and professional capacities.
                                                     2
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             4 of
                                                               3 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1032
                                                                                  325




         During their normal work hours of 8 a.m. to 5 p.m., Plaintiffs’ duties mainly consisted of

  performing general maintenance work for Defendants’ housing programs, including responding

  to tenants’ housing-unit emergencies and attempting to fix the problems. (Id. ¶¶ 33, 42.)

  Outside of their normal work hours, Plaintiffs were often required to respond to emergency

  pages from Defendants’ tenants and attempt to fix the problems with the housing units. (Id. ¶¶

  34, 43.) Plaintiffs claim that under their normal schedule, they worked at least forty hours per

  week for every week as Defendants’ employees. (Id. ¶¶ 32, 41.) Plaintiffs also claim, however,

  that when answering emergency pages, they received no compensation “for their travel time to

  and from Defendants’ housing units.” (Id. ¶ 54.) Plaintiffs further allege that “Defendants also

  provided no compensation for the time Plaintiffs spent while they were ‘on call,’ while holding

  the beeper.” (Id. ¶ 54.)

                                            DISCUSSION

  I.     Rule 12(b)(6) Standard

         Rule 8(a) provides that a pleading shall contain “a short and plain statement of the claim

  showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Over the past decade, the

  Supreme Court has clarified the pleading standard applicable in evaluating a motion to dismiss

  under Rule 12(b)(6).

         First, in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929

  (2007), the Court disavowed the well-known statement in Conley v. Gibson, 355 U.S. 41, 45-46,

  78 S. Ct. 99, 2 L. Ed. 2d 80 (1957) that “a complaint should not be dismissed for failure to state a

  claim unless it appears beyond doubt that a plaintiff can prove no set of facts in support of his

  claim which would entitle him to relief.” Twombly, 550 U.S. at 561. Instead, to survive a




                                                   3
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             5 of
                                                               4 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1033
                                                                                  326




  motion to dismiss under Twombly, a plaintiff must allege “only enough facts to state a claim to

  relief that is plausible on its face.” Id. at 570.

          While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
          detailed factual allegations, a plaintiff’s obligation to provide the grounds of his
          entitlement to relief requires more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action will not do. Factual allegations
          must be enough to raise a right to relief above the speculative level, on the
          assumption that all the allegations in the complaint are true (even if doubtful in
          fact).

  Id. at 555 (citations and internal quotation marks omitted).

          More recently, in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868

  (2009), the Supreme Court provided further guidance, setting a two-pronged approach for courts

  considering a motion to dismiss. First, a court should “begin by identifying pleadings that,

  because they are no more than conclusions, are not entitled to the assumption of truth.” Id. at

  679. “While legal conclusions can provide the framework of a complaint, they must be

  supported by factual allegations.” Id. Thus, “[t]hreadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly,

  550 U.S. at 555).

          Second, “[w]hen there are well-pleaded factual allegations a court should assume their

  veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id. at

  679. “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

  specific task that requires the reviewing court to draw on its judicial experience and common

  sense.” Id. The Court defined plausibility as follows:

          A claim has facial plausibility when the plaintiff pleads factual content that allows
          the court to draw the reasonable inference that the defendant is liable for the
          misconduct alleged. The plausibility standard is not akin to a “probability
          requirement,” but it asks for more than a sheer possibility that a defendant has
          acted unlawfully. Where a complaint pleads facts that are “merely consistent



                                                       4
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             6 of
                                                               5 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1034
                                                                                  327




         with” a defendant’s liability, it “stop short of the line between possibility and
         plausibility of ‘entitlement to relief.’”

  Id. at 678 (quoting and citing Twombly, 550 U.S. at 556-57) (internal citations omitted).

         In other words, “where the well-pleaded facts do not permit the court to infer more than

  the mere possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-that the

  pleader is entitled to relief.” Id. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

  II.    FLSA Coverage

         The FLSA protects employees by requiring that employers pay them minimum wage and

  an overtime wage at a rate not less than one and one-half times the regular rate for a workweek

  longer than forty hours. 29 U.S.C. §§ 206(a), 207(a)(1). The FLSA, however, protects only

  those employees who are (1) employed by an enterprise engaged in commerce or in the

  production of goods for commerce or (2) themselves engaged in commerce or in the production

  of goods for commerce. Id; Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 295

  n.8 (1985); Jacobs v. N.Y. Foundling Hosp., 577 F.3d 93, 96 (2d Cir. 2009). “The two categories

  are commonly referred to as ‘enterprise’ and ‘individual’ coverage, respectively.” Locke v. St.

  Augustine’s Episcopal Church, 690 F. Supp. 2d 77, 84 (E.D.N.Y. 2010) Here, Plaintiffs fail to

  sufficiently plead that they are protected under either category.

  1. Enterprise Coverage

         As discussed above, the FLSA covers those employed by an enterprise engaged in

  commerce or in the production of goods for commerce. The FLSA defines “enterprise” as “the

  related activities performed (either through unified operation or common control) by any person

  or persons for a common business purpose. . . .” 29 U.S.C. § 203(r)(1). “A organization that

  performs religious, educational, or charitable activities does not perform these activities for a

  ‘business purpose,’ and thus does not constitute an enterprise, unless the activities compete in the

                                                    5
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             7 of
                                                               6 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1035
                                                                                  328




  marketplace with ordinary commercial enterprises.” Locke, 690 F. Supp. 2d at 86-87 (citing

  Alamo Found., 471 U.S. at 296-97). Moreover, a non-profit organization is not an enterprise

  merely because it receives income. See id. (“[C]harging a fee for services does not necessarily

  render a non[-]profit . . . a ‘business enterprise.’ ” (quoting Genarie v. PRD Mgmt., 2006 WL

  436733, at *8 (D.N.J. Feb. 17, 2006))).

         Here, Defendants argue that they do not constitute an enterprise. 3 Although Plaintiffs

  acknowledge that INN is a 501(c)(3) non-profit corporation, meaning that it is “organized and

  operated exclusively” for charitable purposes, 26 U.S.C. § 501(c)(3), they allege that Defendants

  are an enterprise pursuant to the FLSA because “they routinely competed in the marketplace with

  other commercial enterprises.” (AC ¶ 12.) Attempting to support this conclusion, Plaintiffs

  allege that Defendants “charged their tenants rent to stay in [Defendants’ housing units]”;

  “routinely made their land and other real estate available for sale to the general public and sold

  this land and other real estate to the highest bidder”; and “derived a substantial portion of their

  yearly net revenue from these, and other, commercial activities.” (AC ¶ 12.) These allegations,

  however, fail to support a reasonable inference that Defendants competed in the marketplace

  with ordinary commercial enterprises because the allegations are unsupported by facts indicating

  the competitive nature of Defendants’ alleged commercial activities. Particularly, Plaintiffs have

  not presented any facts suggesting that in renting and selling its properties INN competed in the

  marketplace with “ordinary commercial realtors,” for example, through advertisement or

  solicitation. Locke, 690 F. Supp. 2d at 88 (holding that because the defendant did not advertise

  or market its rental spaces, “[n]o reasonable factual inference [could] be drawn in favor of the



         3
           Defendants contend that since “Aguilera is sued based on his role as a managerial
  employee of INN,” their analysis applies equally to both INN and Aguilera. (Defs.’ Mem. in
  Supp. at 6.) Plaintiffs do not dispute this assertion.
                                                    6
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             8 of
                                                               7 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1036
                                                                                  329




  claim that [the defendant’s] activity compete[d] with ordinary rental facilities to serve the

  general public . . . .”); cf. Boekemeier v. Fourth Universalist Soc’y in the City of New York, 86 F.

  Supp. 2d 280, 285-86 (S.D.N.Y. 2000) (finding that church’s participation in an extensive

  advertising campaign to solicit interstate renters of its special event space was “sufficient to

  invoke enterprise coverage”). Moreover, Plaintiffs’ conclusory allegation that Defendants

  “routinely competed in the marketplace with other commercial enterprises” provides no

  indication as to the actual frequency of Defendants’ activities. Accordingly, the allegations “do

  not support a reasonable inference that the defendant provides services to the general public for

  which it competes with other commercial enterprises, such that it could be deemed to have

  ‘enter[ed] the economic arena and traffick[ed] in the marketplace’ and thus ‘subjected itself to

  the standards Congress has prescribed for the benefit of employees.’ ” Malloy v. Ass’n of State

  and Territorial Solid Waste Mgmt. Officials, 955 F. Supp. 2d 50, 56 (D.D.C. 2013) (quoting

  Alamo, 471 U.S. at 294). Therefore, the Amended Complaint does not plausibly plead that

  Defendants are an enterprise under the FLSA.

  2. Individual Coverage

         The FLSA’s individual coverage theory applies to employees who are “engaged in

  commerce or in the production of goods for commerce.” 29 U.S.C. § 207(a)(1). Here, there is

  no dispute that Plaintiffs did not engage in the production of goods for commerce, but Plaintiffs

  claim that they have sufficiently alleged that they engaged in commerce. An employee engages

  in commerce when “ ‘a substantial part’ of the employee’s work [is] related to interstate

  commerce.” Divins v. Hazeltine Electronics Corp., 163 F.2d 100, 103 (2d. Cir. 1947) (quoting

  Walling v. Jacksonville Paper Co., 317 U.S. 564, 572 (1943)); Boekemeier, 86 F. Supp. 2d at

  287 (stating that the test for individual coverage “is not whether the employee’s activities affect



                                                    7
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             9 of
                                                               8 of
                                                                  1211
                                                                     PageID
                                                                       PageID
                                                                            #: #:
                                                                               1037
                                                                                  330




  or indirectly relate to interstate commerce but whether they are actually in or so closely related to

  the movement of the commerce as to be a part of it.” (quoting McLeod v. Threlkeld, 319 U.S.

  491, 497 (1943))).

         Plaintiffs’ Amended Complaint fails to adequately plead that Plaintiffs were engaged in

  commerce. First, Plaintiffs’ allegation that they “routinely used and handled goods, equipment,

  and other materials, such as motor vehicles, hammers, screwdrivers, ice melt, cement, snow

  blowers, etc., much of which originated or was manufactured in states other than New York”

  (AC ¶ 13) does not support their claim of individual coverage. In order to be “engaged in

  commerce,” plaintiff must “work in the channels of interstate or foreign commerce, or in

  activities so closely related to this commerce, as to be considered a part of it.” Li v. Zhao, 35 F.

  Supp. 3d 300, 308 (E.D.N.Y. 2014) (internal quotation marks and citations omitted). “Activities

  that simply affect or indirectly relate to interstate commerce are insufficient.” Id. (internal

  quotation marks and citations omitted). Again, Plaintiffs’ use of the term “routinely” is vague

  and provides no specific information about the actual frequency of Plaintiffs’ alleged use of

  items that were manufactured in other states such that it could be inferred that a substantial part

  of Plaintiffs’ work related to interstate commerce. Moreover, Plaintiffs’ alleged use of these

  items forms simply too marginal a relationship to constitute Plaintiffs’ engagement in interstate

  commerce. Id. (holding that the plaintiff’s use of vehicle manufactured outside of New York

  did not render him an employee engaged in commerce).

         Second, Plaintiffs’ allegation that they “routinely made important purchases of goods,

  equipment, and other materials either directly from states other than New York and/or for items

  that were manufactured in states other than New York” (AC ¶ 13) is insufficiently supported by

  facts to establish FLSA coverage. Purchases from out-of-state vendors are “sufficient to invoke



                                                    8
Case
Case 2:14-cv-05419-DRH-GRB
     1:19-cv-05122-BMC Document
                           Document
                                58-3 22
                                      Filed
                                          Filed
                                             05/25/21
                                                07/14/15
                                                       Page
                                                         Page
                                                            10 9ofof1211PageID
                                                                         PageID#:#:1038
                                                                                    331




  the protection of the FLSA unless they involve only ‘sporadic and occasional shipments of

  insubstantial amounts of goods.’ ” Boekemeier, 86 F. Supp. 2d at 287 (quoting Mabee v. White

  Plains Pub. Co., 327 U.S. 178, 181 (1946)). Here, Plaintiffs do not indicate the frequency or

  quantity of their purchases of goods from out-of-state vendors such that the Court could conclude

  that this activity was not occasional and was substantially related to their job duties. Cf. id., at

  283, 287-88 (holding that the plaintiff was an employee engaged in commerce under the FLSA

  because plaintiff purchased items important to defendant’s activity between fourteen and thirty

  times over the course of approximately seven years). Moreover, Plaintiffs admit that they did

  not buy these items themselves, but submitted purchase orders to Aguilera who would in turn

  purchase the items. (AC ¶ 13.)

          Finally, Plaintiffs’ allegation that they “routinely had to make phone calls to companies

  located outside of New York” (AC ¶ 13) is also insufficient. Although employees engage in

  commerce when their duties require “regular and recurrent” telephone use for interstate

  communication, Bowrin v. Catholic Guardian Soc’y, 417 F. Supp. 2d 449, 465-66 (S.D.N.Y.

  2006) (citing 29 C.F.R. §§ 776.10, 779.103), here Plaintiffs’ allegation that the phone calls were

  “routine” is not sufficient. Plaintiffs fail to indicate the regularity of their interstate telephone

  calls or the substance and purpose of these calls, other than that they sometimes involved seeking

  technical support from out-of-state manufacturers of goods that Plaintiffs were using. Hence, the

  Amended Complaint alleges no facts to support the conclusion that Plaintiffs’ use of interstate

  telephone calls was a substantial part of their work. Accordingly, Plaintiffs’ FLSA claims are




                                                     9
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             1110
                                                                of of
                                                                   1211
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                1039
                                                                                   332




  dismissed. 4 To the extent Plaintiffs wish to file amended claims, they must do so in accordance

  with the instructions below.

  III.      Plaintiffs’ State Law Claims

            Having dismissed Plaintiffs’ FLSA claims, there is no longer any independent basis for

  federal jurisdiction in this action. Pursuant to 28 U.S.C. § 1367(c)(3), the Court “may decline to

  exercise supplemental jurisdiction” over a state law claim when the Court “has dismissed all

  claims over which it has original jurisdiction.” The Second Circuit has repeatedly emphasized

  that when “federal claims are eliminated in the early stages of litigation, courts should generally

  decline to exercise pendent jurisdiction over remaining state law claims.” See Klein & Co.

  Futures, Inc. v. Bd. of Trade of the City of New York, 464 F.3d 255, 262 (2d Cir. 2006); see also

  Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“‘[I]n the usual case

  in which all federal-law claims are eliminated before trial, the balance of factors . . . will point

  toward declining to exercise jurisdiction over the remaining state-law claims.’”) (quoting

  Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). As discussed above, Plaintiffs’

  FLSA claims are dismissed thereby eliminating all of Plaintiffs’ federal claims, and therefore,

  the Court declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state law

  claims.

                                             CONCLUSION

            For the foregoing reasons, Defendants’ motion to dismiss is granted. Accordingly,

  Plaintiffs’ claims are dismissed without prejudice. The Court notes that Plaintiffs have already




            4
           Having dismissed the FLSA claims based on Plaintiffs’ failure to plead either enterprise
  or individual coverage, the Court need not address Defendants’ argument that the FLSA claims
  should be dismissed for Plaintiffs’ failure to plead that they were paid less than minimum wage.
                                                    10
Case
 Case2:14-cv-05419-DRH-GRB
      1:19-cv-05122-BMC Document
                           Document
                                 58-322Filed
                                          Filed
                                              05/25/21
                                                07/14/15Page
                                                          Page
                                                             1211
                                                                of of
                                                                   1211
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                1040
                                                                                   333




  filed an Amended Complaint as a matter of right in this action. However, to the extent Plaintiffs

  wish to file a second amended complaint they must do so within thirty (30) days of this Order.

                                                                             SO ORDERED.

  Dated: Central Islip, New York
         July 14, 2015
                                                                          /s/__________________
                                                              Denis R. Hurley
                                                              United States District Judge




                                                 11
